United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-11962 CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP (Exact Name of Issuer as Specified in its Charter) Maryland 52-1311532 (State of Incorporation) (I.R.S. Employer Identification No.) 11200 Rockville Pike Rockville, MD (Address of Principal Executive Offices) (ZIP Code) (301) 468-9200 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filer (Do not check if a smaller reporting company)oSmaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP INDEX TO FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2011 Page Part I FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets - March 31, 2011 and December 31, 2010 1 Statements of Operations and Accumulated Losses - for the three months ended March 31, 2011 and 2010 2 Statements of Cash Flows - for the three months ended March 31, 2011 and 2010 3 Notes to Financial Statements - March 31, 2011 and 2010 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 4. Controls and Procedures 11 Part II OTHER INFORMATION Item 1. Legal Proceedings 11 Item 5. Other Information 11 Item 6. Exhibits 12 Signature 13 Part I. FINANCIAL INFORMATION Item 1. Financial Statements CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP BALANCE SHEETS ASSETS March 31, December 31, (Unaudited) Investments in partnerships $ $ Cash and cash equivalents Acquisition fees, principally paid to related parties, net of accumulated amortization of $71,633 and $70,990, respectively Property purchase costs, net of accumulated amortization of $43,168 and $42,764, respectively Other assets Total assets $ $ LIABILITIES AND PARTNERS' CAPITAL Due on investment in partnership $ $ Accrued interest payable Accounts payable and accrued expenses Total liabilities Commitments and contingencies Partners' capital: Capital paid-in: General Partners Limited Partners Less: Accumulated distributions to partners ) ) Offering costs ) ) Accumulated losses ) ) Total partners' capital Total liabilities and partners' capital $ $ The accompanying notes are an integral part of these financial statements. - 1 - Part I. FINANCIAL INFORMATION Item 1. Financial Statements CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP STATEMENTS OF OPERATIONS AND ACCUMULATED LOSSES (Unaudited) For the three months ended March 31, Share of income from partnerships $ $ Other revenue and expenses: Revenue: Interest and other Expenses: General and administrative Management fee Professional fees Amortization of deferred costs Total other revenue and expenses ) ) Net loss ) ) Accumulated losses, beginning of period ) ) Accumulated losses, end of period $ ) $ ) Net loss allocated to General Partners (1.51%) $ ) $ ) Net loss allocated to Initial and Special Limited Partners (1.49%) $ ) $ ) Net loss allocated to Additional Limited Partners (97%) $ ) $ ) Net loss per unit of Additional Limited Partner Interest, based on 59,882 units outstanding $ ) $ ) The accompanying notes are an integral part of these financial statements. - 2 - Part I. FINANCIAL INFORMATION Item 1. Financial Statements CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP STATEMENTS OF CASH FLOWS (Unaudited) For the three months ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Share of income from partnerships ) ) Amortization of deferred costs Changes in assets and liabilities: Decrease in other assets Increase in accounts payable and accrued expenses Net cash used in operating activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these financial statements. - 3 - CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP NOTES TO FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited) 1.ORGANIZATION Capital Realty Investors-III Limited Partnership (the “Partnership”) is a limited partnership which was formed under the Maryland Revised Uniform Limited Partnership Act on June 27, 1983.The Partnership was formed for the purpose of raising capital by offering and selling limited partnership interests and then investing in limited partnerships ("Local Partnerships"), each of which owns and operates an existing rental housing project which was originally financed and/or operated with one or more forms of rental assistance or financial assistance from the U.S. Department of Housing and Urban Development ("HUD"). The Partnership originally made investments in thirty-seven Local Partnerships.As of March 31, 2011, the Partnership retained investments in four Local Partnerships. The General Partners of the Partnership are C.R.I., Inc. (“CRI”), which is the Managing General Partner, and current and former shareholders of CRI.Services for the Partnership are performed by CRI, as the Partnership has no employees of its own. 2.BASIS OF PRESENTATION The accompanying unaudited financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (US GAAP) and with the instructions to Form 10-Q.Certain information and accounting policies and footnote disclosures normally included in financial statements prepared in conformity with US GAAP have been condensed or omitted pursuant to such instructions.These condensed financial statements should be read in conjunction with the financial statements and notes thereto included in the Partnership's annual report on Form 10-K at December 31, 2010. In the opinion of CRI, the Managing General Partner of the Partnership, the accompanying unaudited financial statements reflect all adjustments, consisting of normal recurring accruals, necessary for a fair presentation of the financial position of the Partnership as of March 31, 2011, and the results of its operations and its cash flows for the three month periods ended March 31, 2011 and 2010.The results of operations for the interim period ended March 31, 2011 are not necessarily indicative of the results to be expected for the full year. 3.PLAN OF LIQUIDATION On November 21, 2005, the General Partners recommended that the limited partners approve a plan of liquidation and dissolution for the Partnership.The plan of liquidation and dissolution was approved by the limited partners on January 20, 2006.Since the approval of the plan of liquidation and dissolution, we have continued to seek to sell the assets of the Partnership and use the sales proceeds and/or other Partnership funds to pay all expenses in connection with such sales, pay or make provision for payment of all Partnership obligations and liabilities, and distribute the remaining assets as set forth in the Partnership Agreement. Numerous variables, including adverse general economic conditions, as well as, partnership and regulatory restrictions, have impacted the timeframe required to accomplish the liquidation and dissolution of the Partnership.There can be no assurance as to when the liquidation and dissolution of the Partnership will be completed. - 4 - CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP NOTES TO FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited) 4.INVESTMENTS IN AND ADVANCES TO PARTNERSHIPS At March 31, 2011 and 2010, the Partnership had limited partnership equity interests in four Local Partnerships, owning five apartment complexes. A schedule of the apartment communities owned by the Local Partnerships in which the Partnership is invested is provided below: Property City State Units Meadow Lanes Holland MI Monterey/Hillcrest Waukesha WI Villa Mirage Rancho Mirage CA 50 Villa Mirage II Rancho Mirage CA 48 Under the terms of the Partnership's investment in each Local Partnership, the Partnership was required to make capital contributions to the Local Partnerships. These contributions were payable in installments upon each Local Partnership achieving specified levels of construction and/or operations. At March 31, 2011 and 2010, all such capital contributions had been paid to the Local Partnerships. a.Summarized financial information Combined statements of operations for the four Local Partnerships in which the Partnership was invested as of March 31, 2011 and 2010, respectively, follow.The combined statements have been compiled from information supplied by the management agents of the Local Partnership properties and are unaudited.The information for each of the periods is presented separately for those Local Partnerships which have investment basis (equity method), and for those Local Partnerships which have cumulative losses in excess of the amount of the Partnership’s investments in those Local Partnerships (equity method suspended).Appended after the combined statements is information concerning the Partnership’s share of income from partnerships related to cash distributions recorded as income, and related to the Partnership’s share of income from Local Partnerships. - 5 - CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP NOTES TO FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited) 4.INVESTMENTS IN AND ADVANCES TO PARTNERSHIPS - Continued COMBINED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended March 31, Equity Equty Method(a) Suspended(b) Method (c) Suspended(d) Number of Local Partnerships 2 2 1 3 Revenue: Rental $ Other Total revenue Expenses: Operating Interest ) Depreciation and amortization Total expenses Net income (loss) $ ) Partnership’s share of Local Partnership net income Share of income from partnerships (a) Meadow Lanes, Villa Mirage I (b) Monterey/Hillcrest, VillaMirage II. For financial reporting purposes, share of Local Partnership net income has been reduced to zero due to impairment. (c) Meadow Lanes (d) Monterey/Hillcrest, Villa Mirage I, Villa Mirage II.For financial reporting purposes, share of Local Partnership net income has been reduced to zero due to impairment. Cash distributions received from Local Partnerships which have investment basis (equity method) are recorded as a reduction of investments in partnerships and as cash receipts on the respective balance sheets.Cash distributions received from Local Partnerships which have cumulative losses in excess of the amount of the Partnership’s investments in those Local Partnerships (equity method suspended) are recorded as share of income from partnerships on the respective statements of operations and as cash receipts on the respective balance sheets.As of both March 31, 2011 and 2010, the Partnership's share of cumulative losses to date for three of four Local Partnerships exceeded amount of the Partnership's investments in and advances to those Local Partnerships by $9,323,912 and $9,675,287, respectively.As the Partnership has no further obligation to advance funds or provide financing to these Local Partnerships, the excess losses have not been reflected in the accompanying financial statements. - 6 - CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP NOTES TO FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited) 4.INVESTMENTS IN PARTNERSHIPS - Continued b.Due on investments in partnerships and accrued interest payable Notes Due on investment in partnership includes $119,544 due to a previous owner related to Meadow Lanes Apartments at both March 31, 2011 and December 31, 2010; accrued interest payable thereon was $33,976 at both March 31, 2011 and December 31, 2010.These amounts will be paid upon the occurrence of certain specific events, as outlined in the note agreement. The fair value of the note approximates its carrying value. c.Advances to Local Partnerships On April 14, 2010, the Partnership advanced $13,686 to Monterey/Hillcrest for non-resident withholding taxes. For financial statement purposes, the advances were charged off by the Partnership as a result of losses at the Local Partnership level during prior years. 5.RELATED PARTY TRANSACTIONS In accordance with the terms of the Partnership Agreement, the Partnership is obligated to reimburse the Managing General Partner or its affiliates for certain direct expenses and payroll expenses in connection with managing the Partnership.Payroll expenses are reimbursed at a factor of 1.75 times base salary.For the three month periods ended March 31, 2011 and 2010, the Partnership paid $42,588 and $36,843, respectively, to the Managing General Partner or its affiliates as direct reimbursement of expenses incurred on behalf of the Partnership.In addition, certain employees of the Managing General Partner provided legal and tax accounting services to the Partnership.These are reimbursed comparable to third party service charges.For the three month periods ended March 31, 2011 and 2010, the Partnership paid $19,592 and $17,643, respectively, to the Managing General Partner or its affiliates for these services.Such reimbursed expenses are included in the accompanying statements of operations as general and administrative expenses. In accordance with the terms of the Partnership Agreement, the Partnership is obligated to pay the Managing General Partner an annual incentive management fee (“Management Fee”) after all other expenses of the Partnership are paid.The Partnership paid the Managing General Partner a Management Fee of $75,000 for each of the three month periods ended March 31, 2011 and 2010. 6.CASH DISTRIBUTIONS On July 28, 2010, the Partnership paid a cash distribution of $898,230 ($15 per unit) to the Limited Partners who were holders of record as of July 1, 2010. - 7 - CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP NOTES TO FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited) 7.CASH CONCENTRATION RISK Financial instruments that potentially subject the Partnership to concentrations of risk consist primarily of cash. The Partnership maintains one cash account at SunTrust Bank and three cash accounts at Eagle Bank.As of March 31, 2011, the uninsured portion of the cash balances was $0. # # # - 8 - Part I.
